UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1780



VIVIAN A. ANDERSON,

                                              Plaintiff - Appellant,

          versus


ROBERT L. PRESSLEY; CYNTHIA HARRIS; ANTHONY Q.
MCKINNEY; GRETCHEN BROWN; OAKWOOD COLLEGE,
doing business as Global Cohesive Economics
(GCE), Partners N Leveraging (PNL) 202020
Vision (20V),

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-05-30-2)


Submitted:   November 22, 2005            Decided:   December 1, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vivian A. Anderson, Appellant Pro Se. Heather Ann Mullen, KAUFMAN
& CANOLES, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vivian A. Anderson appeals the district court’s order

dismissing her civil action for lack of service and imposing a pre-

filing injunction.   We have reviewed the record and the district

court’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.     See Anderson v.

Pressley, No. CA-05-30-2 (E.D. Va.    June 21, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -